            Case 1:20-cr-00219-SAG Document 14 Filed 04/15/21 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

        v.
                                                     CRIMINAL NO. SAG-20-219
 KIRK GROSS,
 a/k/a White Boy,

                 Defendant.



     UNITED STATES’ MOTION FOR PRELIMINARY ORDER OF FORFEITURE

       The United States of America (“United States”), by its attorneys, Jonathan Lenzner, Acting

United States Attorney for the District of Maryland, and Samika N. Boyd, Assistant United States

Attorney for the said district, respectfully moves this Court for the issuance of a Preliminary Order

of Forfeiture in the above-captioned case pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853, 28

U.S.C. § 2461(c) and Rule 32.2(b) of the Federal Rules of Criminal Procedure. A proposed

Preliminary Order of Forfeiture is submitted herewith. In support thereof, the United States sets

forth the following:

       1.       On July 23, 2020, the United States filed an Information, charging Kirk Gross (the

“defendant”) with conspiracy to distribute and possess with intent to distribute fentanyl, heroin,

and cocaine, in violation of 21 U.S.C. § 846 (Count One), possession with intent to distribute

fentanyl, heroin, and cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count Two), and possession

of a firearm and ammunition by a prohibited person, in violation of 18 U.S.C. § 924(d) (Count

Three). ECF No. 1.

       2.       The Information also included a forfeiture allegation which provided notice that the

United States intended to seek forfeiture, pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853, and 28


                                                 1
            Case 1:20-cr-00219-SAG Document 14 Filed 04/15/21 Page 2 of 6



U.S.C. § 2461(c), upon conviction of the defendant of the offenses alleged in Counts One through

Three of the Information.

       3.       On August 12, 2020, the defendant pled guilty to the offenses alleged in Counts

One through Three of the Information. ECF. No. 5. As part of the guilty plea, the defendant

agreed to forfeit to the United States all right, title, and interest in the following items that the

defendant agreed constitute money, property, and/or assets derived from or obtained by the

defendant as a result of, or used to facilitate the commission of, the defendant’s offenses:

               (1)    a SCCY Industries CPX-2 semi-automatic 9mm pistol bearing serial
       number 632077 seized from a black bag in the hallway closet of the defendant’s Owings
       Mills residence on or about April 5, 2019;

              (2)      a SCCY Industries CPX-2 semi-automatic 9mm pistol bearing serial
       number 534817 seized from a shoe box in the master bedroom closet of the defendant’s
       Pikesville residence on or about April 5, 2019;

             (3)     a Taurus PTIII Millennium G2 semi-automatic 9mm pistol bearing serial
       number TKW08741 seized from a black bag in the hallway closet of the defendant’s
       Owings Mills residence on or about April 5, 2019;

              (4)      a Taurus PT140 Millennium G2 semi-automatic 9mm pistol bearing serial
       number SK559240 seized from a shoe box in the master bedroom closet of the defendant’s
       Pikesville residence on or about April 5, 2019;1

              (5)     approximately one magazine of .40 caliber seized from a black bag in the
       hallway closet of the defendant’s Owings Mills residence on or about April 5, 2019;

              (6)   approximately one magazine of 9mm Luger seized from a shoe box in the
       master bedroom closet of the defendant’s Pikesville residence on or about April 5, 2019;

              (7)   approximately eight cartridges of .40 S&W seized from a shoe box in the
       master bedroom closet of the defendant’s closet on or about April 5, 2019;

              (8)     approximately twelve cartridges of 9mm Luger seized from a shoe box in
       the master bedroom closet of the defendant’s closet on or about April 5, 2019; and

________________________
       1
        The plea agreement included a typographical error indicating that the serial number of the
Taurus PT140 Millennium G2 semi-automatic 9mm pistol was SKS89240. The correct serial
number is SK559240.



                                                 2
             Case 1:20-cr-00219-SAG Document 14 Filed 04/15/21 Page 3 of 6



               (9)     approximately five magazines of 9mm Luger seized from a black bag in the
        hallway closet of the defendant’s Owings Mills residence on or about April 5, 2019.

        4.       In addition to the forfeiture of the assets listed in Paragraph 3 via plea agreement,

defendant, through his counsel, has consented to the forfeiture of three additional items he agrees

constitutes money, property, and/or assets derived from or obtained by him as a result of, or used

to facilitate the commission of, his illegal activities:

                 (1) approximately 9 .40 caliber live rounds;

                 (2) approximately one pair of trigger keys; and

                 (3) approximately 1.28kg of Ketamine & Tramadol

The assets listed in Paragraph 4, together with the assets listed in Paragraph 3 above, are

collectively the “Subject Property.”

        5.       The United States has subsequently learned that the money the defendant agreed to

forfeit as a part of his plea agreement have been administratively forfeited by The U.S. Customs

and Border Protection.      Therefore, the United States is no longer seeking forfeiture of the

following:

                    •   $8, 200.00 seized from the defendant’s socks on his person on or about
                        April 5, 2019 which was administratively forfeited by the U.S. Customs
                        and Border Protection on or about September 20, 2019 (Exhibit 1);

                    •   $1,806.00 seized from the defendant’s pockets on his person on or about
                        April 5, 2019 which was administratively forfeited by the U.S. Customs
                        and Border Protection on or about September 20, 2019 (Exhibit 2);

                    •   $192,510.00 seized from a clothing hamper of the defendant’s Pikesville
                        residence on or about April 5, 2019 which was administratively forfeited
                        by the U.S. Customs and Border Protection on or about September 20,
                        2019 (Exhibit 3); and

                    •   $39,600.00 seized from a black bag inside the master bedroom closet of
                        the defendant’s Pikesville residence which was administratively forfeited
                        by the U.S. Customs and Border Protection on or about September 20,
                        2019 (Exhibit 4).


                                                    3
             Case 1:20-cr-00219-SAG Document 14 Filed 04/15/21 Page 4 of 6




        6.       Pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853, 28 U.S.C. § 2461(c), and Rule

32.2(b)(2) of the Federal Rules of Criminal Procedure, the United States is now entitled to a

Preliminary Order of Forfeiture against the Subject Property.

        7.       Upon the issuance of a Preliminary Order of Forfeiture and pursuant to 21 U.S.C.

§ 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules of Criminal Procedure, the United States

shall publish, for thirty (30) consecutive calendar days on the government forfeiture website

www.forfeiture.gov, notice of the Preliminary Order of Forfeiture, notice of the United States’

intent to dispose of the Subject Property, and notice that any person, other than the defendant,

having or claiming a legal interest in the Subject Property must file a petition with the Court within

sixty (60) days after the first day of publication on the government forfeiture website or within

thirty (30) days after receipt of actual notice, whichever is earlier.

        8.       This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner’s alleged interest in Subject Property, shall be signed by the petitioner

under penalty of perjury, and shall set forth the nature and extent of the petitioner’s right, title, or

interest in the forfeited Subject Property and any additional facts supporting the petitioner’s claim

and the relief sought.

        9.       The United States may also, to the extent practicable, provide direct written notice

to any person known to have alleged an interest in the Subject Property that is the subject of the

Preliminary Order of Forfeiture as a substitute for published notice as to those persons so notified.

        10.      The United States also seeks authority to conduct any discovery that might be

necessary to identify, locate, or dispose of forfeited property, pursuant to Rule 32.2(b)(3) and

(c)(1)(B) of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853(m).

        WHEREFORE, the United States requests that this Court:



                                                   4
         Case 1:20-cr-00219-SAG Document 14 Filed 04/15/21 Page 5 of 6



       (a)    enter the Preliminary Order of Forfeiture in the form submitted herewith;

       (b)    include the forfeiture, as set forth in the Preliminary Order of Forfeiture, in the

oral pronouncement of the defendant’s sentence;

       (c)    retain jurisdiction for the purpose of enforcing the forfeiture; and

       (d)    incorporate the Preliminary Order of Forfeiture in the criminal judgment entered

against the defendant, pursuant to Federal Rule of Criminal Procedure 32.2(b)(4).

                                                     Respectfully submitted,

                                                     Jonathan Lenzner
                                                     Acting United States Attorney

                                             By:
                                                     Samika N. Boyd
                                                     Assistant United States Attorney




                                                5
            Case 1:20-cr-00219-SAG Document 14 Filed 04/15/21 Page 6 of 6



                                   CERTIFICATE OF SERVICE

          I hereby certify that the foregoing Motion for Preliminary Order of Forfeiture, as well as

the proposed Preliminary Order of Forfeiture, were filed through the Electronic Case Filing system

and will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing.



                                                        Samika N. Boyd
                                                        Assistant United States Attorney




                                                   6
